Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In view of the appeal brief filed on 3/30/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653                                                                                                                                                                                                        

With respect to the disposition of the claim as discussed in the Appeal Brief dated 3/30/2022, claim 8 is the only claim at issue.  See the Status of Claims on page 4 of the Appeal Brief. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Line 13,” if said screen were oriented horizontally,” does not have support in the specification.  The specification does have support for substantially horizontal.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, line 13,” if said screen were oriented horizontally,” is unclear.  The ‘if’ statement does not clearly set forth the metes and bounds of the patent protection desired.  What is the patent protection if the screen is not oriented horizontally?  How can a force happen on the screening plant when the screening plant is horizontal?  It is unclear how a vibratory force on a horizontal screen will create a velocity vector for material?  With a first and second weight moving mechanism coupled to a first end and second of the rotatable shaft in a horizontally orientation, any vector created the vibration during the first half of rotation would go in the opposite direction during the second half of rotation of the shaft.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostergaard (US Pub 2002/0053534 A1).
As stated above, with respect to the disposition of the claim as discussed in the Appeal Brief dated 3/30/2022, claim 8 is the only claim at issue.
Regarding claim 8, Ostergaard discloses a single shaft screening plant comprising: a screen having a first side and a second side (paragraph 0023); a rotatable shaft with a shaft axis, which extends from said first side to said second side (element 24); a first side weight moving mechanism (element 30); coupled to a first end of said rotatable shaft; a second side weight moving mechanism (element 30 and paragraph 0024 where the opposite side is understood to be substantially similar), coupled to a second end of said rotatable shaft; said first side weight moving mechanism and said second side weight moving mechanism being, in combination, configured so that rotating said rotatable shaft causes a vibration which would increase an aggregate velocity vector of material along a top surface of said screen in a direction toward a discharge end of said screening plant (paragraphs 0023-0024 where the rotation of the eccentrically weight shafts vibrates the screening deck), if said screen were oriented horizontally (see Fig. 1).
Response to Arguments
Applicant's arguments with respect to claim 8 has been considered but are moot in view of the new ground(s) of rejection. 
The Applicant is invited to schedule an interview to further discuss the merits of the case.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.K./Examiner, Art Unit 3653                                                                                                                                                                                                        	
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653